DETAILED ACTION
Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” the bit line of each of the plurality of upper structures comprises a first portion extending in a horizontal direction orthogonal to the vertical direction, a second portion extending in the horizontal direction, and a gap separating the first portion of the bit line from the second portion in the horizontal direction, in a plan view, the through via of each of the plurality of upper structures overlaps the gap of the bit line, a lowermost upper structure of the plurality of upper structures is stacked on the lower structure in the vertical direction so that the lower bonding pad of the lowermost upper structure contacts the upper bonding pad of the lower structure, the plurality of upper structures comprise a first upper structure and a second upper structure stacked in the vertical direction, [claim 21]” a first bit line connected to the second lower bonding pad of the second structure, and a memory cell array connected to the first bit line of the second structure, the first bit line of the second structure comprises a first portion, a second portion, and a first gap between the first portion of the first bit line of the second structure and the second portion of the first bit line of the second structure, and the first lower bonding pad of the second structure is not connected to the first portion and the second portion of the first bit line of the second structure” and  [claim 36]” a first bit line connected to the second lower bonding pad of the second structure, and a memory cell array connected to the first bit line of the second structure, the first bit line of the second structure comprises a first portion, a second portion, and a first gap between the first portion of the first bit line of the second structure and the second portion thereof, and the first lower line of the second structure is not connected to the first portion and the second portion of the first bit line of the second structure” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898